Exhibit 10.1

 

NON-EXCLUSIVE LICENSE AGREEMENT

 

This Non-Exclusive License Agreement (hereinafter “Agreement”) dated July 30th,
2012 is entered into between Helicos Biosciences Corporation (hereinafter
“LICENSOR”), a Delaware corporation having a principal place of business at One
Kendall Square, Cambridge, Massachusetts 02138, United States, and Intelligent
Biosystems Inc (hereinafter “LICENSEE”), a corporation having a principal place
of business at 34 Bear Hill Road, Waltham, MA 02451. LICENSOR and LICENSEE are
hereinafter jointly referred to as the “PARTIES” and individually referred to as
a “PARTY.”

 

PREAMBLE

 

WHEREAS LICENSOR owns certain United States patents: U.S. Patent 6,309,836, U.S.
Patent 6,639,088, U.S. Patent 7,276,720, U.S. Patent 7,279,563, U.S. Patent
7,593,109, U.S. Patent 7,948,625, U.S. Patent 8,094,312 (hereinafter referred to
as the “Licensed Patents”);

 

WHEREAS LICENSEE wishes to obtain a non-exclusive license to the Licensed
Patents for the Licensed Field;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the PARTIES hereby agree as follows:

 

1. DEFINITIONS

 

As used above and throughout this Agreement, the definitions of the following
terms shall have the meanings set forth below:

 

1.1                                 Affiliate” shall mean any corporation,
partnership or other business organization which either Party directly or
indirectly controls or any company by which either Party is controlled by or is
under common control. For the purpose of this Agreement “control” shall mean the
holding

 

1

--------------------------------------------------------------------------------


 

of 50% (fifty percent) or more of the voting stock or other ownership interests
of the corporation or business entity involved

 

1.2                                 Licensed Patents—means: U.S. Patent
6,309,836, U.S. Patent 6,639,088, U.S. Patent 7,276,720, U.S. Patent 7,279,563,
U.S. Patent 7,593,109, U.S. Patent 7,948,625, U.S. Patent 8,094,312, as well as
issued U.S. and foreign counterparts and pending or issued U.S. and foreign
applications that claim priority thereto, including all continuations,
continuations-in-part, divisionals, reissues, and reexaminations.

 

1.3                                 Licensed Field—means: products and services
made, used, sold, and/or imported by LICENSEE under LICENSEE’s own branding, and
excluding products and services for which LICENSEE is a distributor for an
unlicensed party.

 

1.4                                 Licensed Products—means: products in the
Licensed Field.

 

1.5                                 Licensed Services—means: services in the
Licensed Field.

 

1.6                                 Licensed Territory—means: worldwide.

 

1.7                                 OEM Customer— means: a third party who
purchases Licensed Products for re-sale.

 

1.8                                 Effective Date of this Agreement—means: the
first date written above.

 

2. NON-EXCLUSIVE LICENSE

 

2.1                                 LICENSOR hereby grants to LICENSEE and its
Affiliates non-exclusive license in and to the Licensed Patents, including a
non-exclusive right to make, have made, import, use, offer for sale, ell and
have sold Licensed Products and Licensed Services in the Licensed Territory.

 

2

--------------------------------------------------------------------------------


 

2.2                                 LICENSEE and its Affiliates shall mark the
Licensed Products and Licensed Services with the applicable Licensed Patents, in
accordance with the applicable patent marking laws, such patent marking being
provided by LICENSOR.

 

2.3                                 The non-exclusive license granted herein
expressly excludes any right of LICENSEE to sublicense the non-exclusive rights
granted herein, and expressly includes the right of LICENSEE to have the
Licensed Products sold by distributors and OEM Customers.

 

2.4                                 The non-exclusive license granted herein
shall not be assignable or transferable by LICENSEE in whole or in part to any
non-Affiliate except as provided in Sections 2.5 and 9.1 below.

 

2.5                                 In the event that a controlling interest in
LICENSEE is acquired by another entity, the non-exclusive license granted herein
shall be limited to Licensed Products and Licensed Services originally developed
by LICENSEE in the Licensed Field prior to the date upon which the controlling
interest was acquired, and shall expressly exclude any products or services
originally developed by any acquiring entity, before or after the date upon
which the controlling interest was acquired.

 

3. LICENSE FEE

 

3.1                                 LICENSEE shall pay LICENSOR a one-time,
non-refundable, non-creditable License Fee of one million six hundred thousand
U.S. dollars ($1,600,000) upon execution of this Agreement. The License Fee
shall be paid by delivery of an amount of cash payable by wire transfer of
immediately available funds to the account specified by LICENSOR.

 

4. LICENSEE’S REPRESENTATIONS AND WARRANTIES

 

4.1                                 LICENSEE hereby represents and warrants to
LICENSOR that (a) the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of LICENSEE, and

 

3

--------------------------------------------------------------------------------


 

no other proceedings on the part of LICENSEE are necessary to authorize this
Agreement to which it is a PARTY or to consummate the transactions contemplated
hereby; (b) this Agreement has been duly and validly executed and delivered by
LICENSEE and constitutes the legal, valid, and binding agreement of LICENSEE,
enforceable against LICENSEE in accordance with its terms; and (c) LICENSEE is a
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction under which it was formed.

 

4.2                                 Except for the representations and
warranties provided in this Article 4, or otherwise expressly provided in this
Agreement, LICENSEE makes no representations and warranties of any kind or any
nature, whether expressed or implied.

 

5. LICENSOR’S REPRESENTATIONS AND WARRANTIES

 

5.1                                 LICENSOR hereby represents and warrants to
LICENSEE that (a) the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of LICENSOR, and no
other proceedings on the part of LICENSOR are necessary to authorize this
Agreement to which it is a PARTY or to consummate the transactions contemplated
hereby; (b) this Agreement has been duly and validly executed and delivered by
LICENSOR and constitutes the legal, valid, and binding agreement of LICENSOR,
enforceable against LICENSOR in accordance with its terms; and (c) LICENSOR is a
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction under which it was formed.

 

5.2                                 LICENSOR hereby represents and warrants to
LICENSEE that LICENSOR is the sole and exclusive owner of the Licensed Patents
and that LICENSOR has the right to grant the rights granted herein.

 

5.3                                 Except for the representations and
warranties provided in this Article 5, or otherwise expressly provided in this
Agreement, LICENSOR makes no representations and warranties of any kind or any
nature, whether expressed or implied.

 

4

--------------------------------------------------------------------------------


 

6. PATENT PROTECTION AND ENFORCEMENT

 

6.1                                 During the term of this Agreement, LICENSOR
shall have sole discretion over prosecution and maintenance of the Licensed
Patents, and all expenses for said prosecution and maintenance shall be borne by
LICENSOR.

 

6.2                                 During the term of this Agreement, LICENSOR
shall have sole discretion over enforcement of the Licensed Patents. In the
event that LICENSOR initiates a patent infringement lawsuit against an accused
infringer of any Licensed Patent, all expenses shall be borne by LICENSOR.
LICENSOR shall be entitled to receive the entirety of any recovery and/or
damages awarded as a result of any such lawsuit.

 

7. TERM AND TERMINATION

 

7.1                                 This Agreement shall take effect upon the
Effective Date of this Agreement, and shall terminate upon the expiration of the
last of the Licensed Patents, unless earlier terminated pursuant to this
section.

 

7.2                                 This Agreement may be terminated by either
PARTY in the event of any material breach of this Agreement by the other PARTY
not cured within thirty (30) days after notification thereof by the other PARTY.
Such termination notice shall be in writing and shall set forth the date on
which the Agreement is terminated.

 

7.3                                 This Agreement may be terminated by LICENSOR
in the event of any challenge by LICENSEE to any of LICENSOR’s rights in and to
the Licensed Patents, or any challenge by LICENSEE to the validity and/or
enforceability of the Licensed Patents.

 

7.4                                 LICENSEE may terminate this Agreement at any
time.

 

5

--------------------------------------------------------------------------------


 

7.5                                 All rights and licenses granted under or
pursuant to this Agreement by LICENSOR to LICENSEE are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, or replacement provision therefore (the “Code”), licenses to rights to
“intellectual property” as defined in the Code. The PARTIES agree that LICENSEE,
as licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Code. The PARTIES further
agree that, in the event of the commencement of bankruptcy proceedings by or
against LICENSOR under the Code, LICENSEE shall be entitled to retain all of its
rights under the Agreement.

 

7.6                                 Termination under this Article 7 shall be in
addition to all the rights and remedies that either PARTY may have at law or in
equity.

 

8. CONFIDENTIALITY

 

8.1                                 The PARTIES hereby agree that the terms of
this Agreement and the non-exclusive license granted herein are and shall remain
confidential information, and that disclosure of such confidential information
by either PARTY would result in a material breach of this Agreement, except as
provided in this Article 8.

 

8.2                                 LICENSEE shall not disclose or use, either
during or after the term of this Agreement, any proprietary or confidential
information of LICENSOR without LICENSOR’s prior written permission. LICENSEE
shall not be restricted in using any material that is publicly available,
already in LICENSEE’s possession, or known to LICENSEE without restriction, or
that is rightfully obtained by LICENSEE from sources other than LICENSOR, except
as provided in this Article 8.

 

8.3                                 Except as required by law, no PARTY shall
make any announcement, press release or other public statement relating in any
manner to this Agreement, the terms hereof, or the relationship of the PARTIES
hereto without first obtaining the written consent of the other PARTY to the
statements to be made. Such consent shall not be unreasonably withheld or

 

6

--------------------------------------------------------------------------------


 

delayed. The PARTIES acknowledge and agree that each PARTY may make all public
disclosures relating to the transactions contemplated by this Agreement required
under the applicable Laws of the Securities and Exchange Commission without the
other PARTY’s consent, and that, once made, such PARTY may continue to make
public disclosures containing the same or similar information.

 

8.4                                 The PARTIES acknowledge and agree that, in
accordance with the procedure hereinafter described, or otherwise required by
law, each PARTY may make all disclosures requested or required by oral question
or request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process. In the event that
either PARTY or any of its representatives, advisors, consultants, or affiliates
is requested or required by oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand, or similar process to disclose any confidential information, such PARTY
shall notify the other PARTY of the request or requirement so that the other
PARTY may seek an appropriate protective order or waive compliance with the
provisions of this Section 8.4.

 

9. MISCELLANEOUS PROVISIONS

 

9.1                                 This Agreement shall bind and inure to the
benefit of the successors and assigns, if any, of the PARTIES hereto.
Notwithstanding the above, this Agreement and the non-exclusive license granted
herein, along with the benefits derived therefrom, shall not be assignable or
transferable by LICENSEE in whole or in part to any non-Affiliate without the
prior written consent of LICENSOR, which consent may be withheld in the sole
discretion of LICENSOR, except as provided in Section 2.5 above.

 

9.2                                 No waiver by either PARTY, express or
implied, of any breach of any term, condition, or obligation of this Agreement
by the other PARTY shall be construed as a waiver of any subsequent breach of
that term, condition, or obligation, or of any other term, condition, or
obligation of this Agreement of the same or different nature.

 

7

--------------------------------------------------------------------------------


 

9.3                                 This Agreement contains the entire agreement
between the PARTIES. Any other representations or modifications concerning this
Agreement shall have no force or effect, except by subsequent modification in
writing signed by the PARTIES.

 

9.4                                 This Agreement, and all matters connected
with the performance thereof, shall be construed in accordance with the laws of
the United States and the Commonwealth of Massachusetts. It is the intention of
the PARTIES to make this Agreement binding only to the extent that it may be
lawfully done under existing laws.

 

9.5                                 Any dispute hereunder shall exclusively be
submitted to arbitration to be held in Boston in accordance with the rules of
the American Arbitration Association then in effect. The arbitration tribunal
shall consist of one (1) arbitrator appointed by mutual agreement of the
PARTIES. The arbitration award shall be final and binding between the PARTIES.
The successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred therein, in addition to any other
relief to which it or they may be entitled.

 

9.6                                 If any provision of this Agreement shall be
held to be invalid or unenforceable for any reason, the remaining provisions
shall continue to be valid and enforceable. If a court finds that any provision
of this Agreement is invalid or unenforceable, but that by limiting such
provision it would become valid and enforceable, then such provision shall be
deemed to be written, construed, and enforced as so limited.

 

9.7                                 This Agreement does not create an agency or
partnership relationship between the PARTIES, and in no event shall either
PARTY, or any of its employees, agents, servants, or contractors be deemed
agents or employees of the other PARTY. Neither PARTY has any authority to bind
or obligate or incur any liability on behalf of the other, and no such authority
shall be implied.

 

9.8                                 Neither PARTY shall be held liable or
responsible to the other PARTY nor be deemed to have defaulted under or breached
this AGREEMENT for failure or delay in fulfilling or performing any term of this
AGREEMENT when such failure or delay is caused by or results

 

8

--------------------------------------------------------------------------------


 

from causes beyond the reasonable control of the affected PARTY, including,
without limitation, fire, floods, earthquakes, natural disasters, embargoes,
war, acts of war (whether war is declared or not), insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, acts of God or acts,
omissions, or delays in acting by any governmental authority.

 

9.9                                 This Agreement does not confer to LICENSEE
any rights in LICENSOR’s trademarks, service marks, copyrights, trade secrets,
or other intellectual property apart from the Licensed Patents.

 

9.10                           All notices required by this Agreement shall be
made by personal delivery, commercial courier (such as Federal Express, DHL and
the like), or certified mail to the addresses shown above or such other
addresses as the PARTIES may subsequently designate.

 

IN WITNESS WHEREOF, the PARTIES have affixed their signatures as of the
Effective Date.

 

LICENSOR:

 

LICENSEE:

 

 

 

Helicos Biosciences Corporation

 

Intelligent Biosystems Inc.

 

 

 

 

 

 

By:

/s/ Jeffrey R. Moore

 

By:

/s/ Roland Sackers

 

 

 

 

 

Name:

Jeffrey R. Moore

 

Name:

Roland Sackers

 

 

 

 

 

Title:

SVP & CFO

 

Title:

CFO

 

 

 

 

 

Date:

7/31/2012

 

Date:

07/30/2012

 

9

--------------------------------------------------------------------------------